Case 1:18-cv-06436-JGK-OTW Document 66 Filed 03/

 

35 Broadway, 2&th Floor
Hew York. Rew York 10006

DID EL 2770 E18. ASF DAS fax
wwe rozariglaw. com

February 25, 2021

Via ECF/CM

Honorable Magistrate Judge Ona T. Wang
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, New York 10007-1312

Re: Diane Franklin v. NYCT-MTA
Case No. 18-cv-06436-JGK-OTW

Dear Judge Wang:

Pursuant to this Court’s order, dated December 1, 2020, discovery in the captioned matter
must be completed by March 12, 2021.

In light of this deadline and pursuant to Local Rule 37.2, Defendant now requests a
conference on a discovery dispute between the Parties herein with respect to Plaintiff’s Responses
to Defendant’s Notice to Admit and to Defendant’s Post-Examination Before Trial Demands
(hereinafter together referred to as “Defendant’s Demands”).

Plaintiff was deposed on December 17, 2020, via, Zoom video conference. On December
28, 2020, Defendant served a copy of Defendant’s Demands on Plaintiff.

On January 26, 2021, Plaintiff served on Defendant, a copy of Plaintiff's Responses to
Defendant’s Demands. However, by Letter, dated January 27, 2021, Defendant rejected Plaintiff's
Responses on the ground that the objections raised by Plaintiff in her responses lack specificity as
required by Rule 34(b)(2)(C) of the Federal Rules of Civil Procedure.

With the deadline for the end of discovery looming, on February 24, 2021, Defendant
emailed a written correspondence to counsel for Plaintiff, requesting further responses to
Defendant’s Demands. Plaintiff responded in email, dated February 24, 2021, that “the plaintiff
will not... be amending her responses to the interrogatories and the other discovery devices
mentioned in your letter.”

Defendant now respectfully requests a conference with the Court in order to facilitate a
resolution to this discovery dispute.

 
Case 1:18-cv-06436-JGK-OTW Document 66 Filed 03/05/21 Page 2 of 4

Specifically, and amongst other items of dispute, Defendant rejected Plaintiff’s Responses
to Paragraph (1) of the Notice to Admit in which Defendant requested the following:

That Plaintiff did not at any time file a complaint with the New York
State Division of Human Rights against NYCTA in which Plaintiff
claimed and/or checked a box to indicate in paragraph 8 of the
employment complaint form, that NYCTA discriminated against
Plaintiff on the basis of her sex by denying her a promotion and/or

 

pay raise.
a Se
Plaintiff's response was as follows: rN >,
Sy

Objection: vague, This request makes reference to a document that
is not before the plaintiff that makes an internal reference to an item
that to the best of Plaintiffs knowledge does not exist.

2
Ye

However, by Paragraph (1) of Defendant’s Post Examination Before Trial Demands
requested the following:

A copy of any Complaint filed by Plaintiff with the New York State
Division of Human Rights against NYCTA in which Plaintiff
claimed and/or checked a box to indicate in paragraph 8 of the
employment complaint form, that NYCTA discriminated against
Plaintiff on the basis of her sex by denying her a promotion and/or
pay raise.

Plaintiff’s response to this demand was as follows:

Objection: vague. The plaintiff, however, without waving the
foregoing objection, any document that may be responsive to this
request may be found in the plaintiffs document production
previously submitted to Defendant that is stamped with Bates
Numbers DF 207 throughDF_ 220.

Rule 34(b)(2)(C) of the Federal Rules of Civil Procedure provides that an objection must
state whether any responsive materials are being withheld on the basis of that objection. In this
case, Plaintiffs responses to both questions regarding the same issue is not only contradictory but
also is violative of Rule 34(b)(2)(C) because Plaintiff has not stated whether the document in fact
exists and is being withheld on the grounds of that objection.
Case 1:18-cv-06436-JGK-OTW Document 66 Filed 03/05/21 Page 3 of 4

Defendant now therefore requests a conference regarding Plaintiffs Responses to
Defendant’s Notice to Admit and to Defendant’s Post-Examination Before Trial Demands.

cc. Via ECF/CM

Mr. Locksley O. Wade, Esq.
Attorney for Plaintiff

Very truly yours,
ROZARIO TOUMA, P.C.
/s/ Michele P. Rannie

By: Michele P. Rannie
Senior Counsel

S

at
oN

ev

 

pe oe |S

 
Case 1:18-cv-06436-JGK-OTW Document 66 Filed 03/05/21 Page 4 of 4
